PERRY, J.
We initially accepted review of the Third District Court of Appeal’s decision in Glenn v. Roberts, 95 So.3d 271 (Fla. 3d DCA 2012), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, we hereby dismiss this review proceeding.
It is so ordered.
POLSTON, C.J., and LABARGA, J., concur.
CANADY, J., concurs in result.
PARIENTE, LEWIS, and QUINCE, JJ., dissent.